Matter of Calvin B. v Tikema M. (2018 NY Slip Op 03476)





Matter of Calvin B. v Tikema M.


2018 NY Slip Op 03476


Decided on May 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2018

Richter, J.P., Andrias, Webber, Gesmer, Moulton, JJ.


6554

[*1] In re Calvin B., Petitioner-Respondent,
vTikema M., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the children.
Karen Freedman, Lawyers for Children, Inc., New York (Linda Diaz of counsel), attorney for child Sarajia B.

Order, Family Court, New York County (Emily M. Olshansky, J.), entered on or about June 26, 2017, which, inter alia, awarded physical and legal custody of the subject children to petitioner, unanimously affirmed, without costs.
Respondent offers no grounds on which to disturb Family Court's determination that it is in the children's best interests to be in petitioner's custody (see Matter of James Joseph M. v Rosana R., 32 AD3d 725 [1st Dept 2006], lv denied 7 NY3d 717 [2006]; Domestic Relations Law § 240[a]). The determination is based on the court's credibility assessments and has a sound and substantial basis in the record, and therefore is entitled to great deference (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]; Matter of Conforti v Conforti, 46 AD3d 877 [2d Dept 2007]). The court properly assessed the relevant factors, which include the maintenance of stability in the children's lives, the parents' relative fitness, the quality of the home environment, and the competence of parental guidance (see Matter of McGivney v Wright, 298 AD2d 642, 643 [3d Dept 2002], lv denied 99 NY2d 508 [2003]; see also Matter of Whitley v Whitley, 33 AD3d 810 [2d Dept 2006], lv denied 8 NY3d 809 [2007]). Respondent's argument that the court did not adequately account for her loving relationship or bond with the children is belied by the court's decision to maintain the existing visitation arrangement, which gives respondent time with the children nearly equal to petitioner's, and not to disturb respondent's significant involvement in the children's medical care and education.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 15, 2018
CLERK